[J-70-2015]
                IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: J.H.                         :   No. 14 WAP 2015
                                    :
APPEAL OF: J.E.O.                   :   Appeal from the Order of the Superior
                                    :   Court, entered December 5, 2014 at No.
                                    :   56 WDA 2014, affirming the Order of the
                                    :   Court of Common Pleas of Allegheny
                                    :   County, entered on December 9, 2013 at
                                    :   No. CC 1658 of 1991.
                                    :
                                    :   ARGUED: October 7, 2015




                                  ORDER


PER CURIAM                                DECIDED: OCTOBER 16, 2015


      The appeal is dismissed as having been IMPROVIDENTLY GRANTED.